Citation Nr: 1203443	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-44 122	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 26, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to July 1967.  He had additional prior service in the Puerto Rico Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the July 2008 decision, the RO granted service connection for PTSD effective October 10, 2005.  The Veteran disagreed with the effective date of the award.  By an October 2009 rating decision, the RO granted an earlier effective date for the award of service connection for PTSD-August 26, 2005.  Because the Veteran contends that even an earlier effective date is warranted, the issue is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in October 2010, the Veteran requested a hearing before a member of the Board by live videoconference.   No steps were taken to schedule the Veteran for a hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).  Therefore, the Board finds that the case must be remanded in order to schedule the hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

